            Case 1:12-cv-12324-MLW Document 470 Filed 12/10/18 Page 1 of 5


                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

SECURITIES AND EXCHANGE                           )
COMMISSION,                                       )
                    Plaintiff,                    )
                                                  )
v.                                                )      CIVIL ACTION NO. 12-12324-MLW
                                                  )
BIOCHEMICS, INC., JOHN J. MASIZ,                  )
CRAIG MEDOFF and GREGORY S.                       )
KRONING,                                          )
                       Defendants.                )

       RECEIVER’S MOTION TO APPROVE SETTLEMENT WITH LANDLORD

        Mark G. DeGiacomo, the court-appointed receiver of Biochemics, Inc. and the

Shareholder Resolution Trust (the “Receiver”), hereby requests the entry of an Order approving

(i) an agreement to settle a pending action filed by Rosewood Drive, LLC and Symes Danvers,

LLC (together, the “Landlord”) against Biochemics, Inc. (“Biochemics”) as tenant, and (ii) an

agreement by and between the Receiver and BioPhysics Pharma, Inc. as to the payment of the

settlement amount to the Landlord.

        In support of this Motion, the Receiver respectfully states:

        1.      On June 28, 2018, the plaintiff, Securities and Exchange Commission (“SEC”)

filed a motion to appoint a receiver (Docket No. 423) of defendant Biochemics, Inc. and its

related party, the Shareholder Resolution Trust (the “SEC Motion”).

        2.      On October 9, 2018, the Court entered an Order (Docket No. 452) granting the

SEC’s Motion and appointing the Receiver (the “Receiver Order”).

                                  THE LANDLORD ACTION

        3.      On or about April 3, 2018, the Landlord commenced an action in the Essex

County Superior Court, Civil Action No. 18-CV-52OD (the “Landlord Action”), against

Biochemics and guarantor John J. Masiz (“Masiz”) (together, the “Respondents”), seeking to



9552294v1
            Case 1:12-cv-12324-MLW Document 470 Filed 12/10/18 Page 2 of 5


recover unpaid rent, late fees, and other charges incurred in connection with a commercial lease

executed by and between the Landlord and Biochemics, Inc. for premises located at 300

Rosewood Drive, Units 103 and 45, Danvers, Massachusetts (the “Lease”). The obligations

under the Lease were, upon information and belief, guaranteed by Mr. Masiz.

Contemporaneously with the filing of the complaint, the Landlord filed a motion for trustee

process attachment of funds held by Eastern Bank on behalf of Biochemics.

        4.      On or about April 10, 2018, the Respondents filed an Answer and Counterclaim

in the Landlord Action.

        5.      On April 11, 2018, the Essex County Superior Court issued a decision granting

the Landlord’s motion for a trustee process attachment in the amount of $45,000, finding that

“there is a reasonable likelihood that the plaintiffs [the Landlord] will recover judgment in this

case, including interest and costs, in an amount equal to or greater than the amount of the trustee

process.” A copy of the court’s decision is attached hereto as Exhibit A.

        6.      According to filings made by the Landlord in the Landlord Action, the trustee

process attachment resulted in an attachment in the amount of $4,145.03 of funds belonging to

Biochemics held by Eastern Bank.

        7.      The Landlord has asserted that its total damages exceed $133,780.68, including

anticipated rent costs, expenses and legal fees.

        8.      The Landlord, the Receiver and Masiz have agreed to settle the Landlord Action

pursuant to the terms of the Settlement Agreement attached hereto as Exhibit B. The material

terms of the Settlement Agreement provide that in exchange for total payment to the Landlord of

$40,000 (“Settlement Amount”), the Landlord will dismiss the Landlord Action and release any

and all claims against the Respondents.

        9.      On October 18, 2018, the Receiver, Masiz and BioPhysics Pharma, Inc.

(“BioPhysics”) entered into a separate agreement, a copy of which is attached hereto as Exhibit
9552294v1
            Case 1:12-cv-12324-MLW Document 470 Filed 12/10/18 Page 3 of 5


C, which provides that the funds necessary for the Settlement Amount will be fully paid by

BioPhysics (the “BioPhysics Agreement”). The BioPhysics Agreement further provides that

Biochemics shall have no liability to reimburse BioPhysics, and that the funds held by Eastern

Bank subject to the trustee process attachment shall remain and be deemed property of

Biochemics.

        10.     The Receiver believes that the settlement of the Landlord Action under the terms

of the Settlement Agreement is in the best interests of creditors. Based on the Trustee’s review

of the case he agrees with the Superior Court that there is at least a reasonable likelihood that the

counterclaim will not be successful and that the Landlord will obtain a judgment against

Biochemics. The Settlement Agreement avoids the risk of a judgment against Biochemics and

prevents the need for further attorneys’ fees and costs to defend the Landlord Action.

        11.     Furthermore, in view of the fact that BioPhysics has agreed to pay the entire

Settlement Amount with no obligation of reimbursement from Biochemics, and that Biochemics

will retain the funds held by Eastern Bank, the settlement provides Biochemics with the

additional benefit of a release of liablity in the Landlord Action and makes available the funds

held by Eastern Bank. Accordingly, the Receiver requests that the Court approve the Settlement

Agreement and the BioPhysics Agreement.

        12.     The Receiver submits that the relief sought herein requires no certification

pursuant to L.R. 7.1(a)(2).




9552294v1
            Case 1:12-cv-12324-MLW Document 470 Filed 12/10/18 Page 4 of 5


          WHEREFORE, the Receiver requests that this Court enter an Order authorizing the

approval of the Settlement Agreement, and such other and further relief as may be just and

proper.

                                             Respectfully submitted,

                                             MARK G. DEGIACOMO, RECEIVER OF
                                             BIOCHEMICS, INC.


                                                    /s/ Taruna Garg
                                             Mark G. DeGiacomo, Esq. BBO #118170
                                             Taruna Garg, Esq. BBO #654665
                                             Murtha Cullina LLP
                                             99 High Street
                                             Boston, MA 02110
                                             617-457-4000 Telephone
                                             617-482-3868 Facsimile
Dated: December 10, 2018                     mdegiacomo@murthalaw.com
                                             tgarg@murthalaw.com




9552294v1
            Case 1:12-cv-12324-MLW Document 470 Filed 12/10/18 Page 5 of 5


                                CERTIFICATE OF SERVICE

        I, Mark G. DeGiacomo, hereby certify that a true copy of the above document filed

through the ECF system will be sent electronically to the registered participants as identified on

the Notice of Electronic Filing (NEF) and paper copies will be sent via first class mail to non-

registered participants on October __, 2018.



                                                             __/s/ Mark G. DeGiacomo____
                                                             Mark G. DeGiacomo




9552294v1
